Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches:
The in-order processing circuitry to perform in-order execution of instructions; a predetermined number of physical registers for storing data for access by the in-order processing circuitry in response to architectural register specifiers specified by the instructions, the predetermined number is greater than a number of architectural register specifiers in a set of architectural register specifiers that are specifiable by the instructions, a mapping storage element to store current register mapping information identifying, for each architectural register specifier of a subset of said set of architectural register specifiers, which physical register stores valid data corresponding to that architectural register specifier; control circuity  to update the register mapping information stored in the mapping storage element, in response to an instruction executed by the in-order processing circuitry during in-order execution of instructions, to change which physical register is specified as storing valid data corresponding to a given architectural register specifier, the checkpoint storage element to store checkpoint register mapping information corresponding to a checkpoint of previous architectural state, the checkpoint register mapping information identifying, for each architectural register specifier of the subset, which physical register stores previous architectural state corresponding to that architectural register specifier. (Claim 1. See similarly recited claims 19, 20)
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182